Citation Nr: 1241733	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a bilateral foot disorder.  This matter was previously remanded by the Board for additional development in October 2010 and April 2011.

The Veteran testified at a Travel Board hearing that was chaired by the undersigned Veterans Law Judge at the Winston-Salem RO in February 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether a bilateral foot disability is related to active duty military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a bilateral foot disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012).  The Board need not discuss in detail the sufficiency of the steps taken by VA to comply with the VCAA in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any prior remand instructions pertaining to these issues, has essentially been rendered moot by the Board's grant of the benefits sought on appeal. 


Service Connection

The Veteran contends his current bilateral foot condition is a result of active duty service due to poorly fitting boots.  See Veteran's statement dated April 14, 2012.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the evidence shows the Veteran entered and exited service with feet clinically evaluated as "normal."  See Reports of Medical Examination dated February 28, 1975, and October 18, 1978.  Further, the Veteran's service treatment records do not reflect that the Veteran ever complained or sought treatment for his feet during service.  Upon separation, he indicated he did not have problems with his feet.  See
Report of Medical History dated October 18, 1975.

VA medical records show the Veteran has been diagnosed with severe peripheral neuropathy, of uncertain etiology, causing pain in his feet.  See VA medical record dated February 8, 2008.  He has also been diagnosed with Morton's Neuroma.  See VA medical record dated September 25, 2008; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1285 (31st ed. 2007) ("Morton neuroma" is "the neuroma that results from Morton neuralgia;"  "neuroma" is "a tumor growing from a nerve..."); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1281 (31st ed. 2007) ("Morton neuralgia" is "a form of foot pain...caused by compression of a branch of the plantar nerve...chronic compression may lead to the formation of a neuroma.").  In a letter to the Social Security Administration, the Veteran's physician noted that the Veteran also had, in addition to the Morton's neuroma and neuropathy, reflex sympathetic dystrophy and peripheral vascular disease.  He indicated the etiology of these disorders was not obvious.  See VA medical record dated March 22, 2009.

The Veteran attended a VA examination in May 2011.  The VA examiner diagnosed the Veteran with painful sensory neuropathy and Morton's neuroma of the left foot, and opined that the neuropathy was less likely due to service but that the Morton's neuroma was as likely as not related to service and the tightly fitting boots claimed by the Veteran.  See VA examination dated May 10, 2011.  The VA examiner was not given the Veteran's claims file to review, which led the RO to schedule another examination.  

The March 2012 VA examiner diagnosed Morton's neuroma in both the left and right feet.  The examiner indicated that he could not opine on etiology without resorting to mere speculation, however, he went on to note that it was plausible that tightly fitting boots in service caused the Morton's neuroma.  He also indicated that the diagnosis could be from something else, and noted that Veteran had a serious motorcycle accident post-service.  See VA examination dated March 20, 2012.  Although the VA examiner initially represented that no opinion could be made, the Board finds his explanation to be more than adequate for adjudicatory purposes because he went on to indicate that the Veteran's current disability could be traced to tightly fitting boots, even though he found no record of any boot complaints in service.  It is the Board's function to make findings of fact, not the VA examiner.  As his opinion demonstrates an even possibility, the Board finds that it meets the requirements set forth in 38 U.S.C.A. § 5107.  See 38 U.S.C.A. § 5107(b) (West 2002) (when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant).  

With respect to the first element of service connection, the existence of a present disability, it is undisputed that the Veteran currently has a bilateral foot condition.  More specifically, the Veteran was diagnosed with Morton's neuroma by his physician and by a VA examiner.    

With respect to the second element, evidence of an in-service disease or injury, the record contains no evidence of a bilateral foot condition or injury while the Veteran was on active duty.  Service treatment records show that he did not have any foot complaints prior to entering service nor upon separation.  

The Veteran asserts, and has consistently asserted throughout the pendency of this claim, that his feet did not give him problems until he was issued too-small boots during basic training, which he was not permitted to trade in, and that caused him pain while in the service that continues to this day.  See, e.g., VA Form 9 dated December 3, 2006; Transcript pages 3-4.  His sister and mother provided statements attesting that the Veteran complained to them about his painful feet in letters and phone calls home while he was in active duty service.  See Letters dated April 17, 2012.  He has also asserted that, upon separation from active duty, he did explain that his feet hurt him, but when he was told that processing such a complaint would delay his return home, he opted not to address it.  See, e.g., Veteran's statement dated April 12, 2012; Transcript page 4.  The Veteran and his family are all competent to make these attestations as to symptoms felt and observed as they are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also finds these statements to be credible because they are consistent with one another, and there is no contradictory evidence in the file that would give the Board a reason to doubt them.  As such, the Board finds that the Veteran did complete basic training with tightly fitting boots, even though the Veteran's STRs do not reflect such an incident occurring, and that the second element of service connection has been met.  See Shedden, supra.

The final element of service connection requires a nexus, or relationship, between the current disability and the incident in service.  Here, two VA examiners opined that the Veteran's Morton's neuroma, found bilaterally by the March 2012 VA examiner, was as likely as not related to the tightly fitting boots worn during active duty service.  Therefore, the third element of service connection is met, and the benefit sought on appeal is allowed.  See Shedden, supra.  


ORDER

Service connection for a bilateral foot disorder is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


